Grainger, J.
(concurring). I concur in the careful analysis and result reached by the majority. I write separately to observe that this case presents an example of the potential for mischief when a statute combines a laudable goal with an entirely subjective standard.
Our result today is required by case law with language explicitly endorsing inconsistent findings based on identical evidence. See Kattar v. Demoulas, 433 Mass. 1, 12-13 (2000). As the defendants point out, however, this case differs from all that have preceded it because the result cannot be rationalized in a legal context, as where common-law damages are increased by statutory liability, cf. Chamberlayne Sch. & Chamberlayne Jr. College v. Banker, 30 Mass. App. Ct. 346, 353-355 (1991), or where a common-law claim is found to exist but no liability is assigned under G. L. c. 93A, cf. Guity v. Commerce Ins. Co., 36 Mass. App. Ct. 339, 340-341 (1994) (affirming judgment where jury found for plaintiff on breach of contract claim and judge found for defendant concerning c. 93A).
As the defendants also point out, if these claims had been brought sequentially, a determination that trade secrets had, or *852had not, been stolen would enjoy the protection of collateral estoppel on the second attempt. Under this statutory construct, however, a court can freely engage in cognitive dissonance, otherwise prohibited, simply by issuing contradictory findings simultaneously. As has been observed in another context, this poses “a query of the type that intrigues the legal mind but is a source of bafflement and some impatience to the average layman.” United States v. Trzcinski, 553 F.2d 851, 852 (3d Cir. 1976), cert. denied, 431 U.S. 919 (1977).
General Laws c. 93A has been amended substantively on thirty-six occasions since it was first enacted in 1967. The subjective nature of “unfairness” renders the infliction of penalty, or the avoidance of accountability, especially susceptible to the perception of the individual fact finder. Not unlike the case where allegedly unfair conduct inflicts no damages, see, e.g., Hershenow v. Enterprise Rent-A-Car Co. of Boston, Inc., 445 Mass. 790, 801 (2006), this aspect of the statute, where different fact finders examine the same evidence, would benefit from re-examination.